THREADGILL, Judge.
The appellant, Miran Lawson, was charged as an adult with possession of cocaine with intent to sell or deliver, sale of cocaine, and resisting an officer without violence. The offenses were allegedly committed when Lawson was seventeen years of age. Pursuant to plea negotiations, Lawson agreed to plead guilty to sale of cocaine, and the state agreed to dismiss the remaining charges. Lawson agreed to the imposition of adult sanctions, including up to six months of incarceration in the county jail and up to three years of probation. At sentencing, the trial court adjudged Lawson to be delinquent and committed him to the Department of Juvenile Justice for an indeterminate period.
Lawson contends the trial court erred in failing to impose the sentence he agreed to pursuant to his plea bargain with the state. The state concedes error. We therefore reverse Lawson’s adjudication and commitment and remand with directions that if the trial court cannot honor the plea agreement, Lawson should be given an opportunity to withdraw his plea and proceed to trial.
Reversed and remanded.
DANAHY, A.C.J., and FRANK, J., concur.